Citation Nr: 0624082	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  96-40 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including as secondary to service-connected 
duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Private psychiatrist


ATTORNEY FOR THE BOARD

Katherine King-Walker
INTRODUCTION

The veteran served on active duty in the U.S. Army from June 
1954 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision, in which the RO 
denied service connection for the issue on appeal.  In 
February 1998, the veteran had a local RO hearing, and its 
transcript is associated with the file.

In a July 2003 decision, the Board denied the veteran's claim 
on appeal.  Through his attorney, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  In March 2006, the CAVC vacated and 
remanded the Board's July 2003 decision and remanded the 
veteran's claim for service connection for a psychiatric 
disability.  

Consistent with the CAVC's Order, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for further development.  VA will notify the 
appellant if further action is required.

REMAND

Simply stated, the veteran is presently service connected for 
many disabilities, including duodenal ulcer disease, back 
disability, and left hand disability.  He contends one or 
more of these have caused him to develop a psychiatric 
disorder.  

In its March 2006 Memorandum decision, the CAVC concluded 
that the Board failed to adequately explain why it found the 
opinions of VA examiners more probative than the opinion of a 
private physician.  The VA examiners diagnosed the veteran to 
have "psychological factors affecting physical condition," 
essentially concluding that it was the veteran's psychiatric 
disability that was impacting his ulcer, not the other way 
around.  The private physician essentially concluded the 
opposite, that it was the veteran's ulcer that caused 
depression, (although he allowed that the veteran also could 
have psychological factors affecting a physical condition 
[ulcer]).  The CAVC directed that the Board of Veterans' 
Appeals

...should provide for the conduct of a thorough and 
contemporaneous medical examination, one which 
takes into account the records of prior medical 
treatment . . . and which includes an opinion as to 
whether the appellant suffers from depression, and 
if so, addresses the relationship between the 
appellant's depression and his service-connected 
ulcer.  

Under these circumstances, the case is remanded for the 
following:  

1.  Schedule a VA psychiatric examination 
to determine the nature of any 
psychiatric disorder.  The examiner 
should review the claims file, including 
health records, and records and opinions 
from all private mental health providers 
(namely the opinion offered in the 
February 1998 hearing transcript), 
conduct all necessary studies or tests, 
and provide an opinion as to whether the 
veteran meets the DSM-IV criteria for 
depression or any other psychiatric 
disability; if so, is it (are they) 
secondary to any service connected 
disabilities, (particularly, the 
veteran's ulcer disease) or related to 
service.  The provider should include a 
rationale for all opinions and 
conclusions.

2.  After ensuring all VA notice 
obligations have been satisfied, 
readjudicate the claim, and if it remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claim for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


